IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lance Grimes,                                  :
                               Petitioner      :   CASE SEALED
                                               :
               v.                              :   No. 1365 C.D. 2018
                                               :   Argued: June 6, 2019
Department of Education,                       :
                        Respondent             :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE ELLEN CEISLER, Judge


OPINION BY JUDGE BROBSON                           FILED: July 12, 2019


               Petitioner Lance Grimes (Grimes) petitions for review of an
adjudication        by   the   Professional   Standards     and    Practices    Commission
(Commission), concluding that Grimes’s conduct constituted immorality pursuant to
the Educator Discipline Act (Act)1 and directing the Department of Education
(Department) to issue a public reprimand to Grimes. For the reasons that follow, we
affirm.
                                    I.      BACKGROUND

               Grimes maintains an “Instructional I” teaching certificate in “Special
Education PK-12 and Elementary K-6.” (Reproduced Record (R.R.) at 21a.) The
Altoona Area School District (School District) employed Grimes as an elementary
school teacher in August 2009, and Grimes began teaching in the field of special
education at Altoona Area Junior High School (School) in 2010. (Id.) The School

      1
          Act of December 12, 1973, P.L. 397, as amended, 24 P.S. §§ 2070.1a-.18c.
District suspended Grimes from teaching in that district in 2015 because Grimes
falsified certain students’ records, failed to attend scheduled faculty meetings, and
damaged school equipment by punching a laptop and printer in anger.
(Id. at 28a-29a.) Grimes resigned, and he and the School District entered into an
agreement relating to his separation from employment (Release Agreement).
(Id. at 10a-12a.)
                The     Department        initiated     its   action     against        Grimes   on
December 6, 2016, by filing a notice of charges with the Commission, averring that
Grimes’s      actions constituted         immorality, incompetence, negligence, and
intemperance under the Act.2 (Id. at 81a.) Grimes filed a reply to the notice of
charges, new matter, and a motion to dismiss on January 9, 2017. (Certified Record
(C.R.), Item No. 3.) The Commission denied Grimes’s motion to dismiss by order
dated January 10, 2017. (C.R., Item No. 5.) The Commission appointed hearing
officer Maria Battista (Hearing Officer Battista) on January 12, 2017. (C.R., Item
No. 6.) On March 21, 2017, Grimes filed a motion in limine and a memorandum of
law in support thereof, requesting that “all evidence and testimony arising out of
[Grimes’s Release Agreement, which he characterized as a] confidential settlement
agreement[,] be excluded from any decision or hearing in this case.” (C.R., Item


      2
          Section 9.3(a) of the Act, 24 P.S. § 2070.9c(a) provides, in relevant part:
      The [C]ommission shall direct the department to impose discipline against any
      educator for conduct found by the [C]ommission to constitute:
                (1) Immorality.
                (2) Incompetency.
                (3) Intemperance.
                ....
                (5) Negligence.

                                                  2
No. 10 at 1.) Grimes filed an amended motion in limine and memorandum of law in
support on April 28, 2017. (R.R. at 1a-13a.) By order dated May 26, 2017, Hearing
Officer Battista denied Grimes’s amended motion in limine. (Id. at 14a-15a.) On
May 30, 2017, the Commission appointed a new hearing officer, Christopher
McNally (Hearing Officer McNally), who conducted a hearing on this matter on
July 13, 2017, and July 14, 2017. (C.R., Item No. 24; R.R. at 18a.) After the
hearing, Hearing Officer McNally issued a proposed report to the Commission that
included findings of fact and conclusions of law. (R.R. at 17a-71a.) For the purposes
of this appeal, we focus on the findings of fact addressing Grimes’s conduct with
respect to the Department’s charge of immorality.
             The relevant findings of fact reveal that during the 2014-2015 school
year, Grimes functioned as a special education teacher for the eighth grade and as an
Individualized Education Program (IEP) case manager. (Id. at 21a.) An IEP is “a
statement of the assessment, curriculum, instruction, and activities to be used by
teachers, administrators, parents[,] and the student with disabilities to allow the
student to advance appropriately.” (Id. at 21a-22a.) Part of Grimes’s job duties
required him to schedule IEP meetings, implement students’ IEPs, conduct annual
IEP meetings, confirm students’ receipt of services listed in their IEPs, update IEPs,
communicate with students’ parents, keep track of students’ progress, and coordinate
lessons. (Id. at 21a-22a.)
             When students with disabilities reach the age of fourteen, each student
is entitled to “transition activities and services.” (Id. at 23a.) One such transition
service is a transition interview, which is conducted by the Transition Coordinator
prior to an IEP meeting. (Id.) In the transition interview, the Transition Coordinator
inquires about each student’s postsecondary education plans, employment plans,


                                          3
independent living goals, and how the student plans to achieve said goals. (Id.) The
Transition Coordinator uses the data collected in the transition interview to create a
transition plan.       (Id.)   These transition plans are required under the federal
regulations related to the development of IEPs.3 (Id.) “[Grimes] and other special
education teachers in the School District are not authorized to perform transition
surveys.” (Id.)
                Patti Wendle is the Transition Coordinator for the School District. (Id.)
Each academic year, the School sends each special education teacher an information
packet that includes an IEP manual covering the School’s transition survey policies
and procedures and the contact information for Ms. Wendle in her role as the
Transition Coordinator.4 (Id. at 23a-24a.) Ms. Wendle requires special education
teachers to provide her with a two-week notice period before a scheduled IEP
meeting is conducted, so that she can conduct the transition interview and create the
transition plan before the IEP meeting.              (Id. at 24a.)      Grimes is aware of
Ms. Wendle’s request that teachers provide her with two-weeks’ notice prior to a
scheduled IEP meeting. (Id.) Grimes’s conduct at issue related to IEPs for three
students whom we will refer to as A.O., J.M., and B.R. (Id. at 25a.) Previously,
Ms. Wendle met with J.M. and B.R., when both students were in seventh grade, and
conducted the required transition process.5 (Id. at 25a-26a.) When A.O., J.M., and


       3
           See 34 C.F.R. §§ 300.320-.323.
       4
         Ms. Wendle’s contact information is listed as part of an instruction in the IEP manual
providing: “If a child will be turning [fourteen] or older during the duration of the IEP, contact
the Transition Coordinator so she can assist you developing an appropriate transition plan. The
Transition Coordinator for the [School] is [Ms.] Wendle.” The IEP manual also provided the email
address at which Ms. Wendle could be contacted. (Reproduced Record (R.R.) at 24a.)
       5
          Ms. Wendle did not meet with A.O. when he was in seventh grade because he was not
yet fourteen years old.

                                                4
B.R. were in eighth grade, Grimes scheduled IEP meetings with each of them.
(Id. at 25a.)     Prior to the IEP meetings, which were to be conducted on
February 3, 2015, Grimes reviewed each student’s IEP and noticed that the transition
section was not yet completed; however, Grimes did not ask Ms. Wendle to conduct
the transition process. (Id. at 25a, 27a.) Grimes, instead, completed the transition
plans in the IEP of each student and inserted Ms. Wendle’s name and a date into the
transition plans in such a way as to create the appearance that Ms. Wendle completed
the transition plans. (Id. at 25a-27a.) Where A.O.’s transition plan is concerned,
Grimes created the transition plan himself. (Id. at 25a.) With respect to J.M.’s and
B.R.’s transition plans, Grimes accessed the transition plans that Ms. Wendle
completed in the prior year and filled that current year’s transition plans with the
prior year’s data.6 (Id. at 26a-27a.)
                Ms. Wendle discovered that Grimes completed the transition plans for
the IEPs of A.O., J.M., and B.R. and reported the matter to Harry Gregg, who was
the School’s special education supervisor at the time. (Id. at 27a.) Mr. Gregg
reported the incident to Brad Hatch, the principal for the eighth grade at the time,
who conducted an investigation into the matter. (Id.) Grimes admitted that he did
not ask Ms. Wendle to conduct the transition process and that he revised the
transition plans for students A.O., J.M., and B.R. to make it seem as though
Ms. Wendle completed them herself. (Id. at 27a, 376a-77a.) Ms. Wendle has since
interviewed all three students and revised the transition plans for their IEPs.
(Id. at 28a.) On June 5, 2015, the School District suspended Grimes from teaching


       6
         IEPs are created in a software program called IEP Writer, to which each case manager
has access, but only with respect to the case manager’s assigned students. (R.R. at 22a.) Case
managers have the option to create a new IEP or to open old IEPs that contain the student’s
information from the prior year. (Id.)

                                              5
in that district indefinitely and issued a statement of charges to Grimes. (Id.) Grimes
resigned from the School District on June 15, 2015. (Id.) The School District settled
with Grimes to remove references to any disciplinary matters from Grimes’s
personnel file and agreed to provide a neutral reference to prospective employers.
(Id. at 32a.)
                With respect to the Department’s charge against Grimes for immorality,
Hearing Officer McNally concluded that Grimes’s actions did not constitute
immorality because the Department did not meet its burden of proving that Grimes’s
falsification of students’ records offends the morals of the Commonwealth.
(Id. at 33a.) Hearing Officer McNally also concluded that the Department failed to
prove that Grimes’s conduct constituted incompetence, negligence, or intemperance.
(Id.)   Hearing Officer McNally, therefore, recommended dismissal of the
Department’s notice of charges. (Id. at 70a.) The Department filed exceptions to
the proposed report, challenging Hearing Officer McNally’s conclusion that the
Department did not prove immorality, incompetence, negligence, and intemperance
with respect to Grimes’s actions. (C.R., Item No. 34 at 3.) The Department also
argued that Hearing Officer McNally should have included certain crucial findings
of fact in the proposed report. (Id. at 18.)
                On September 10, 2018, the Commission issued its final order and a
memorandum in support thereof. (C.R., Item No. 36.) In its final order, the
Commission modified Hearing Officer McNally’s proposed order by concluding
that the Department proved Grimes’s acts constituted immorality and directing the
Department to issue a public reprimand to Grimes. (Id. at 10.) In its memorandum,
the Commission adopted Hearing Officer McNally’s findings of fact and added three
more findings:


                                            6
               A. [Grimes] wrote Patti Wendle’s name under the section
                  that states “written input received by the following
                  members” on the IEP Team Signatures page of A.O.’s
                  [eighth] grade IEP.

               B. [Grimes] wrote Patti Wendle’s name under the section
                  that states “written input received by the following
                  members” on the IEP Team Signatures page of J.M.’s
                  [eighth] grade IEP.

               C. [Grimes] wrote Patti Wendle’s name under the section
                  that states “written input received by the following
                  members” on the IEP Team Signatures page of B.R.’s
                  [eighth] grade IEP.

(Id. at 4-5 (citations omitted).) The Commission also adopted Hearing Officer
McNally’s conclusions of law with respect to the Department’s charges of
incompetence, negligence, and intemperance. (Id. at 5-6 n.3.) Concerning the
charge of immorality, however, the Commission concluded that the Department
sustained its burden to prove that Grimes’s acts offended the morals of the
Commonwealth. (Id. at 8-9.) In coming to its conclusion, the Commission stated
that it is responsible for setting the moral standards of the Commonwealth and may,
therefore, determine what types of conduct offend those morals and set bad examples
for students. (Id. at 6.) Grimes then filed the instant petition with this Court.
                                         II.    ISSUES
               On appeal,7 Grimes advances three arguments: (1) the Commission
committed an error of law when it denied Grimes’s motion in limine to exclude all
evidence related to the Release Agreement from consideration; (2) the Commission


       7
        This Court’s standard of review of an order of the Commission is limited to considering
whether the Commission committed an error of law or violated any constitutional rights and
whether any necessary factual findings are not supported by substantial evidence. 2 Pa. C.S. § 704;
Bowalick v. Dep’t of Educ., 840 A.2d 519, 522 n.2 (Pa. Cmwlth. 2004).

                                                7
committed an error of law in concluding that the Department met its burden of
proving Grimes’s falsification of students’ IEPs constituted immorality under the
Act; and (3) the Commission’s direction that the Department issue a public
reprimand to Grimes is excessive because he has already been suspended from
teaching since 2015.
                                       III.     DISCUSSION
                                         A. Motion In Limine

                Grimes first argues that the Commission erroneously dismissed his
motion in limine to exclude all evidence related to the Release Agreement from
consideration. Specifically, Grimes argues that the Commission should not have
considered such evidence where:                 (1) the School District illegally submitted
evidence by supplying witness testimony concerning Grimes’s actions in violation
of the non-disclosure terms of the Release Agreement; (2) the doctrine of equitable
estoppel precludes the Department from using the witness testimony supplied by the
School District in violation of the Release Agreement; and (3) the Department and
Commission violated Grimes’s due process rights under the United States
Constitution8 and Pennsylvania Constitution by allowing the School District
witnesses to testify concerning Grimes’s actions.9 The Department responds by
stating that it is not a party to the Release Agreement, and, therefore, the arguments
of breach of contract and preclusion by the doctrine of equitable estoppel are
inapplicable to the Department. Further, the Department contends that it complied
with all the requirements of due process during the disciplinary proceedings. Lastly,


      8
          See U.S. Const. amend. XIV, § 1.
      9
          See Pa. Const. art. I, §§ 1, 9, 11.


                                                  8
the Department argues that Section 9.1(a)(4) of the Act10 and Section 11(c) of the
Act11 required the School District to supply relevant evidence—i.e., the witness
testimony—to the Department.
               Where an appellate court reviews the denial of a motion in limine, our
courts apply “an evidentiary abuse of discretion standard of review.” Cmwlth. v.
Hoover, 107 A.3d 723, 729 (Pa. 2014) (quoting Cmwlth. v. Rivera,
983 A.2d 1211, 1228 (Pa. 2009)). In order for an appellate court to find that the
tribunal abused its discretion in making the evidentiary ruling, the appellate court
must find that the ruling was manifestly unreasonable, partial, prejudiced, biased,
based on ill-will, or lacks such support as to constitute a clear error. Id.
                                     1. Breach of Contract
               Grimes contends that the Commission abused its discretion in denying
the motion in limine because the Commission considered illegally obtained evidence
where the School District allegedly breached its contractual obligations by offering
witness testimony concerning Grimes’s actions as evidence. The School District,
however, had a duty to report Grimes’s separation from the School to the Department
pursuant to Section 9.1(a)(4) of the Act, which provides:
               (a) The chief school administrator or his designee shall
               file all of the following information with the department in
               writing on a form described by the department:

               ....

                       (4) [Information concerning] [a]ny educator who
                       has resigned, retired[,] or otherwise separated from



      10
           Added by the Act of December 20, 2000, P.L. 918, 24 P.S. § 2070.9a(a)(4).
      11
           Added by the Act of December 14, 1989, P.L. 612, 24 P.S. § 2070.11(c).

                                               9
                   employment after a school entity has received
                   information of alleged misconduct under this [A]ct.

(Emphasis added.) Further, Section 11(c) of the Act, which addresses the duties of
school entities concerning disciplinary proceedings, requires such school entities to
“cooperate with the [D]epartment during its review, investigation or prosecution and
promptly . . . provide the [D]epartment with any relevant information and
documentary and physical evidence that the [D]epartment may reasonably request.”
Also, Section 11(e) of the Act, prohibits school entities from entering into
agreements with educators that require school entities to forego the duties in the Act
and declares any such agreement to be void and unenforceable.
             We may infer from the evidence of record that the Department began
to investigate Grimes’s actions because the School District complied with the
mandatory reporting requirements of Section 9.1(a)(4) of the Act. The School
District would, therefore, have an obligation to assist the Department with the
investigation by submitting evidence related to this matter. Witness testimony
concerning Grimes’s actions is, quite clearly, relevant to the matter. Further, the
Release Agreement cannot preclude the School District from fulfilling its obligations
under the Act pursuant to Section 11(e) of the Act. The evidence of record does not,
therefore, indicate that the Department initiated disciplinary proceedings against
Grimes based on illegally obtained evidence.
             Note that this conclusion relates only to Grimes’s contention that the
Commission reviewed evidence that was illegally obtained. We do not reach the
remainder of Grimes’s argument because it requires a conclusion as to whether the
School District breached the contractual obligations created by the Release
Agreement. Due to the fact that the School District is not a party to this action and
the matter before us is simply a petition to review the Commission’s adjudication,

                                         10
this is the incorrect forum to seek relief on any breach of contract claim Grimes may
wish to assert against the School District.12 Grimes’s breach of contract argument
is, therefore, without merit.
                                      2. Equitable Estoppel
               Grimes also argues that the Commission committed an abuse of
discretion in denying Grimes’s motion in limine, because the doctrine of equitable
estoppel precludes the Department from using the witness testimony supplied by the
School District in violation of the Release Agreement. Grimes’s contention focuses
on the notion that the School District somehow violated the Release Agreement by
allowing its employees to testify about Grimes’s complained of conduct. This
argument fails for the reasons discussed above, as the School District was statutorily
obligated to report misconduct and cooperate with the Department, regardless of any
agreement between Grimes and the School District.

       12
          Grimes fails to identify which specific term in the Release Agreement the School District
violated. Based on our review of the Release Agreement, it appears that Grimes may be basing
his argument on the following provision:
               To the extent permitted by law, the parties agree and represent that the
       existence of any terms of this [Release] Agreement are and shall remain
       confidential with the exception of disclosure by the [School] District to its attorneys
       and auditors and disclosure by [Grimes] to his attorneys, tax professionals, and
       members of his immediate family. All parties further agree that to the extent
       permitted by law, they will not disclose this [Release] Agreement or the contents
       thereof, to any person with whom they have contact, and will use their best efforts
       to ensure that any such contacted person will not violate the letter and spirit of this
       provision.
(R.R. at 11a (emphasis added.)) Thus, pursuant to the Release Agreement, neither party is
permitted to disclose the terms of the Release Agreement, except to the extent permitted by law.
We note that the terms of the Release Agreement make no mention of Grimes’s complained of
conduct. Further, the Release Agreement does not preclude disclosure of its terms outright; rather,
it recognizes that in some instances the law may require disclosure of the Release Agreement and
its terms. A mandatory report under Section 9.1(a)(4) of the Act could constitute such an instance.

                                                11
            Furthermore, the doctrine of equitable estoppel is not applicable here.
“[E]quitable estoppel recognizes that an informal promise implied by one’s words,
deeds or representations which leads another to rely justifiably thereon to his own
injury or detriment, may be enforced in equity.” Novelty Knitting Mills, Inc. v.
Siskind, 457 A.2d 502, 503 (Pa. 1983). To the extent that Grimes contends the
Department induced him to believe that the terms of the Release Agreement would
not be disclosed, there is no evidence of record to support such an assertion. If
Grimes is, instead, asserting that the School District induced him—by entering into
the Release Agreement—to believe that the School District would not disclose
Grimes’s actions leading up to Grimes’s discipline, such an argument may not be
resolved in this forum. Grimes’s argument on this point, therefore, has no merit.
                                   3. Due Process
            Grimes next argues that the Commission committed an abuse of
discretion in denying Grimes’s motion in limine because the Department and
Commission violated Grimes’s due process rights under the United States
Constitution and Pennsylvania Constitution by allowing the School District
witnesses to testify concerning Grimes’s actions. In J.P. v. Department of Human
Services, 170 A.3d 575 (Pa. Cmwlth. 2017), this Court set forth the principles that
govern procedural due process inquiries:
                   The Due Process Clause of the Fourteenth
            Amendment provides that no State shall ‘deprive any
            person of life, liberty, or property, without due process of
            law.’ Though not explicitly mentioned, the Pennsylvania
            Supreme Court has held that the guarantee of due process
            of law in Pennsylvania jurisprudence emanates from
            Article I, Sections 1, 9, and 11 of the Pennsylvania
            Constitution. The due process standards of [the] United
            States and Pennsylvania Constitutions are essentially the
            same. In terms of procedural due process, the basic

                                        12
             elements are adequate notice, the opportunity to be heard,
             and the chance to defend oneself before a fair and impartial
             tribunal having jurisdiction over the case. Courts examine
             procedural due process questions in two steps: the first
             asks whether there is a life, liberty, or property interest
             with which the state has interfered, and the second
             examines whether the procedures attendant to that
             deprivation were constitutionally sufficient.

J.P., 170 A.3d at 580-81 (citations omitted). As stated above, the initial question
our courts ask is whether a life, liberty, or property interest is at stake. Id. Under
the Pennsylvania Constitution, each person in this Commonwealth has a protected
interest in the practice of his or her chosen profession. Khan v. State Bd. of
Auctioneer Exam’rs, 842 A.2d 936, 946 (Pa. 2004). When an individual acquires a
license to practice a profession, the licensed individual has a protected property right
in the practice of his or her chosen profession. Id. The protections given to the right
to practice a profession are, however, “subject to the lawful exercise of the power of
the State to protect the public health, safety, welfare, and morals by promulgating
laws and regulations that reasonably regulate occupations.” Id. (emphasis added).
Once we determine the nature of the interest that is at stake, we turn to the second
question—i.e., whether the State provided the individual being deprived of a
protected interest with: (1) adequate notice; (2) an opportunity to be heard; and (3)
an opportunity to defend himself or herself before an impartial adjudicator. J.P.,
170 A.3d at 580.
             Here, Grimes has a protected property right in the practice of the
teaching profession. The Department and Commission have, however, complied
with procedural due process procedures in the instant disciplinary action. The
Department provided Grimes with a notice of charges.             (R.R. at 81a.)    The
Commission conducted a hearing where Grimes was represented by counsel, given


                                          13
the opportunity to cross-examine witnesses, and given the chance to testify and
present witnesses in his defense.           (Id. at 18a-19a.)    The Department and the
Commission did not, therefore, violate Grimes’s due process rights, and Grimes’s
argument on this point has no merit. Accordingly, the Commission did not commit
an error of law by denying Grimes’s motion in limine.

                                B. Immorality Under the Act
               Grimes’s next contention on appeal is that the Commission erred in
concluding that the Department met its burden of proving that Grimes’s falsification
of students’ IEPs constituted immorality under the Act. In support of this contention,
Grimes relies upon McFerren v. Farrell Area School District, 993 A.2d 344
(Pa. Cmwlth.), appeal denied, 12 A.3d 372 (Pa. 2010), for the proposition that where
immorality is unproven the charge may not stand. The Department responds by
arguing that the Commission properly concluded that the Department proved that
Grimes’s falsification of students’ IEPs offended the morals of the Commonwealth
and, therefore, constituted immorality under the Act.
               In McFerren, this Court considered a high school principal’s petition
for review of an adjudication by the Secretary of Education, affirming a school
district’s termination of the principal’s employment under the Public School Code
of 1949 (Public School Code).13 The complained of acts occurred in a meeting
between the principal, a student, and the student’s parent, all of whom are of
African-American descent.           During that meeting, in addressing the student’s
complaints about his previous suspension, the principal explained to the student that
a suspension from school is not as difficult as the challenges the student will face in
the real world. The principal explained the above-stated sentiment in these words:

      13
           Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101 to 27-2702.

                                               14
“you know what [Student], the white man [is] going to kick your ass.” McFerren,
993 A.2d at 349. The school district subsequently suspended the principal from the
school district. The Department issued charges against the principal, including
immorality. The Secretary concluded that the principal’s statements to the student
were per se immoral due to the racial implications therein. The Secretary determined
that, although the school district did not provide evidence that the statement at issue
offended the morals of the community, the statement was so offensive that it is
immoral and sets a bad example to students.
             This Court disagreed with the Secretary’s conclusion and, instead, held
that the principal’s conduct did not constitute immorality.         In coming to its
conclusion, this Court discussed the definition of immorality as expressed by our
appellate courts when deciding termination cases governed by the Public School
Code. Immorality, in such cases, has been defined as “conduct that ‘offends the
morals of the community and is a bad example to the youth whose ideals a teacher
is supposed to foster and to elevate.’” McFerren, 993 A.2d at 353 (quoting Horosko
v. Sch. Dist. of Mt. Pleasant Twp., 6 A.2d 866, 868 (Pa. 1939)). Further, “the moral
standards of the community will not be presumed; they must be proved by
substantial evidence.” Id. at 354. This Court concluded that case law in which acts
were found to be per se immoral involved certain crimes of moral turpitude. Id.
at 354-55. The principal did not commit a crime, and, therefore, this Court found no
precedent that could support a conclusion that the statement at issue was per se
immoral. Id. at 355. Accordingly, due to the school district’s failure to submit
evidence proving that the principal’s comments offended the morals of the
community, the Secretary committed an error of law in finding the principal’s
conduct to be immoral. Id. at 356.


                                          15
             McFerren is inapposite to the case before us. Here, the Commission
concluded that the Department met its burden of proving that Grimes’s conduct
constituted immorality under the Act by: (1) offering the testimony of employees of
the School District, which avers that Grimes’s falsification of students’ IEPs
offended them and was immoral to them; and (2) providing case law in which this
Court and the Commission found acts of dishonesty to offend the morals of this
Commonwealth. In contrast, the school district in McFerren offered no evidence
whatsoever to prove that the principal’s actions offended the morals of the
community.
             We now consider whether the Department’s proffered evidence was
sufficient to prove that Grimes’s actions constituted immorality under the Act.
Section 9.3(a) of the Act requires that the Commission direct the Department to
discipline any educator who is found—by the Commission—to have committed acts
that constitute, inter alia, immorality. The Act does not provide definitions for these
offenses but instead requires the Commission to establish the definitions.
24 P.S. § 2070.9c(b). To that end, the Commission has defined “immorality” as
“conduct which offends the morals of the Commonwealth and is a bad example to
the youth whose ideals a professional educator . . . has a duty to foster and elevate.”
22 Pa. Code § 237.3. This definition is similar to the one discussed in cases of this
Commonwealth that deal with terminations under Section 1122 of the Public School
Code, 24 P.S. § 11-1122—i.e., conduct that offends the morals of the community.
See McFerren, 993 A.2d at 353; Kinnery v. Abington Sch. Dist., 673 A.2d 429, 432
(Pa. Cmwlth. 1996); Balog v. McKeesport Area Sch. Dist., 484 A.2d 198, 200
(Pa. Cmwlth. 1984); Bethel Park Sch. Dist. v. Krall, 445 A.2d 1377, 1378
(Pa. Cmwlth. 1982). Though the language is different, in that the cases that apply


                                          16
the Commission’s definition of immorality require a finding that the acts at issue
violated the morals of the Commonwealth as opposed to the community, the
termination cases are persuasive as to what actions may offend the morals of the
Commonwealth.
             In Balog, this Court reviewed a final order of the Secretary that affirmed
a school district’s termination of an instructor. The instructor, in relevant part, made
false statements to staff at the school district concerning whether he was in the school
building while a robbery was in progress in the building. The school district
terminated the instructor’s employment. It appears that the Secretary found that the
instructor’s actions in this respect constituted immorality, and this Court agreed.
Accordingly, this Court concluded that the instructor’s actions constituted
immorality because “[i]mmoral conduct may include lying.” Balog, 484 A.2d
at 200.
             In Bethel Park School District, this Court determined whether the
Secretary committed an error of law in sustaining a school district employee’s appeal
from the school district’s decision to dismiss her on the basis of immoral conduct.
The school district employee, having previously requested and been denied personal
paid time off to attend conferences unrelated to work, attended one such conference
without requesting time off. When the school district employee returned to work,
she submitted a report of excused absences listing illness as the reason for her failure
to report to work. The school district employee’s doctor eventually informed the
school district of the school district employee’s misrepresentation, and the school
district terminated her employment on the basis of immorality. The school district
employee appealed the matter to the Secretary, who determined that the school
district employee did not act immorally.         This Court disagreed, stating that


                                          17
“questions of morality . . . may include lying.” Bethel Park Sch. Dist., 445 A.2d
at 1378. In dismissal cases, if a reasonable person would have reached the same
result—i.e., to terminate the individual—then the decision to terminate should stand.
Id. at 1378-79. Accordingly, this Court vacated the Secretary’s order and reinstated
the school district’s decision to terminate the school district employee.
              In this case, the undisputed evidence shows that Grimes inserted
Ms. Wendle’s name and a date into students’ IEP transition plans when Ms. Wendle
is the only individual with the authority to do so and also committed these acts with
the intent to deceive the reader into believing that Ms. Wendle completed the
transition plans. (R.R. at 25a-27a.) These actions are more egregious than simply
lying to staff of the school district, as in Balog, and lying on an excused absence
form as in Bethel Park School District. Grimes falsified federally mandated IEPs to
create the impression that Ms. Wendle completed the transition process herself.14
Based on the factual findings and the state of the law, the Commission did not err in
concluding that Grimes’s conduct offended the morals of the Commonwealth and
constituted immorality.
                         C. Excessiveness of Public Reprimand
              Grimes’s final argument is that, in light of the fact that he has been
suspended from the teaching profession since 2015, the Commission’s demand that
the Department issue a public reprimand to Grimes is excessive. Grimes also
contends that the public reprimand will bar him from being employed as a teacher
in the future. To begin with, there is no evidence of record that indicates that the
Commission ever suspended Grimes’s license. Rather, the School District merely


       14
         See R.R. at 32a, Finding of Fact (F.F.) 76. We note that this finding of fact remains
unchallenged on appeal.

                                             18
suspended Grimes from teaching within that district, and Grimes then resigned from
his employment. (R.R. at 10a, 28a.) Further, as stated earlier in this opinion, the
Commission is required to direct the Department to impose disciplinary measures
on any educator who is found by the Commission to have committed acts that
constitute, inter alia, immorality. 24 P.S. § 2070.9c(a). Section 1.2 of the Act, added
by the Act of December 20, 2000, P.L. 918, 24 P.S. § 2070.1b, includes public
reprimand within the definition of “discipline.”15 The Commission is, therefore,
well within its right to impose this disciplinary measure. In light of the facts of this
case, the Commission’s order does not impose an excessive disciplinary measure.


                                    IV.     CONCLUSION
                Based on the discussion above, we affirm the Commission’s
adjudication.




                                                  P. KEVIN BROBSON, Judge




      15
           Section 1.2 of the Act defines “discipline” as:
      (1) Private reprimand.
      (2) Public reprimand.
      (3) Suspension.
      (4) Revocation.
      (5) Surrender.
      (6) Supplemental sanctions.

                                                 19
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lance Grimes,                                 :
                             Petitioner       :    CASE SEALED
                                              :
              v.                              :    No. 1365 C.D. 2018
                                              :
Department of Education,                      :
                        Respondent            :



                                          ORDER


              AND NOW, this 12th day of July, 2019, the order of the Pennsylvania
Professional Standards and Practices Commission (Commission) is hereby
AFFIRMED.
              Because this Court intends to report this opinion should “proceedings
result[] in public discipline,” such that the confidentiality requirements of
Section 17.2(a) of the Educator Discipline Act (the Act)16 become inapplicable, the
Department of Education, after the matter has been completed and all available

       16
         Act of December 12, 1973, P.L. 397, as amended, added by Act of December 18, 2013,
P.L. 1205, 24 P.S. § 2070.17b(a), imposes confidentiality and provides, in part, as follows:
       [A]ll information relating to any complaints or any proceedings relating to or
       resulting from such complaints, including the identity of the complainant, shall
       remain confidential, unless or until discipline is imposed, other than a private
       reprimand or a supplemental sanction deemed private by the commission . . . . All
       records pertaining to proceedings resulting in public discipline, excluding those
       records that are privileged or otherwise protected from release, shall become
       public after the exhaustion of all appeals except where the [C]ommission has
       determined that immediate discipline is necessary. Records pertaining to
       immediate discipline proceedings are public at the time that the immediate
       discipline is imposed.
(Emphasis added.)
appeal rights have been exhausted, is directed to inform this Court as to whether
discipline has been imposed such that the opinion may be reported in accordance
with Section 17.2(a) of the Act.




                                       P. KEVIN BROBSON, Judge